IN THE SUPREME COURT OF PENNSYLVANIA
                              EASTERN DISTRICT


IN RE: RISPERDAL LITIGATION                 : No. 75 EAL 2018
JONATHAN SAKSEK,                            :
                                            :
                    Petitioner              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
              v.                            :
                                            :
                                            :
JANSSEN PHARMACEUTICALS, INC.,              :
JOHNSON & JOHNSON COMPANY,                  :
JANSSEN RESEARCH AND                        :
DEVELOPMENT, LLC,                           :
                                            :
                    Respondents             :

IN RE: RISPERDAL LITIGATION                 : No. 76 EAL 2018
JOSHUA WINTER,                              :
                                            :
                    Petitioner              : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
                                            :
              v.                            :
                                            :
                                            :
JANSSEN PHARMACEUTICALS, INC.,              :
JOHNSON & JOHNSON COMPANY,                  :
JANSSEN RESEARCH AND                        :
DEVELOPMENT, LLC,                           :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2018, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by Petitioner, is:
[S]hould summary judgment have been granted in Janssen's favor
on statute of limitations grounds?




           [75 EAL 2018 and 76 EAL 2018] - 2